DETAILED ACTION
This is in response to the Amendment filed on 12/8/2021 wherein claims 2, 8, 12, and 18 have been canceled and claims 1, 3-7, 9-11, 13-17, and 19-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
“the humidity threshold” (Claim 1, lines 10 and 13; and Claim 11, lines 6 and 9) is believed to be in error for - - the predetermined humidity threshold - -.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 11 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/571,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Independent Claim 1, Application No. 16/571,396 claims a system for operating an engine of an aircraft (Claim 11, line 1), the system comprising:
a humidity sensor coupled to the engine, the humidity sensor configured for measuring a humidity level within the engine (Claim 11, line 5); and
an engine controller communicatively coupled to the humidity sensor and to the engine (Claim 11, lines 2-4); the engine controller configured for:
	operating the engine at a first fuel flow rate (Claim 11, lines 10-11);
obtaining, from the humidity sensor, an indication of the measured humidity level within the engine (Claim 11, line 5);
comparing the measured humidity level to a predetermined humidity threshold (Claim 11, line 6);

determining, when the measured humidity level is below the humidity threshold, that the engine is operating in a clement weather condition and that the flameout risk is below the predetermined risk level (Claim 11, lines 8-13; Claim 12, lines 1-2; Claim 13, lines 1-2);
in response to determining that the flameout risk is above the predetermined risk level, continuing the operating of the engine at the first fuel flow rate (Claim 11, lines 10-11); and
in response to determining that the flameout risk is below the predetermined risk level, operating the engine at a second fuel flow rate lower than the first fuel flow rate (Claim 11, lines 10-11).
Regarding Claim 3, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein the predetermined humidity threshold is indicative of an inclement weather condition in a vicinity of the engine, the inclement weather condition is from a group consisting of rain, sleet, hail, and snow (Claim 13, lines 1-3).
Regarding Claim 4, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein the engine controller is further configured for, subsequent to operating the engine at the second flow rate: 
obtaining, from the humidity sensor, a subsequent indication of a subsequent measured humidity level within the engine (Claim 11, line 5);
determining whether the subsequent measured humidity level is indicative of a  subsequent flameout risk which is above a subsequent predetermined risk level (Claim 11, lines 7-11); and 
in response to determining that the subsequent flameout risk is above the subsequent predetermined risk level, operating the engine at the first fuel flow rate (Claim 11, lines 10-11).
Regarding Claim 5, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein determining whether the subsequent measured humidity level is indicative that the subsequent flameout risk is above the subsequent predetermined risk level comprises determining whether the subsequent measured humidity level is above the predetermined humidity threshold (Claim 11, lines 9-11).
Regarding Independent Claim 11, Application No. 16/571,396 claims a method for operating an engine of an aircraft (Claim 11, line 1), comprising:
operating the engine at a first fuel flow rate (Claim 11, lines 10-11);
obtaining, from the humidity sensor, an indication of the measured humidity level within the engine (Claim 11, line 5);
comparing the measured humidity level to a predetermined humidity threshold (Claim 11, line 6);
determining, when the measured humidity level is above the humidity threshold, that the engine is operating in an inclement weather condition and that a flameout risk for the engine is above a predetermined risk level (Claim 11, lines 8-13; Claim 12, lines 1-2; Claim 13, lines 1-2);
determining, when the measured humidity level is below the humidity threshold, that the engine is operating in a clement weather condition and that the flameout risk is below the predetermined risk level (Claim 11, lines 8-13; Claim 12, lines 1-2; Claim 13, lines 1-2);
in response to determining that the flameout risk is above the predetermined risk level, continuing the operating of the engine at the first fuel flow rate (Claim 11, lines 10-11); and
in response to determining that the flameout risk is below the predetermined risk level, operating the engine at a second fuel flow rate lower than the first fuel flow rate (Claim 11, lines 10-11).
Regarding Claim 13,
Regarding Claim 14, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims subsequent to operating the engine at the second flow rate: 
obtaining, from the humidity sensor, a subsequent indication of a subsequent measured humidity level within the engine (Claim 11, line 5);
determining whether the subsequent measured humidity level is indicative of a  subsequent flameout risk which is above a subsequent predetermined risk level (Claim 11, lines 7-9); and 
in response to determining that the subsequent flameout risk is above the subsequent predetermined risk level, operating the engine at the first fuel flow rate (Claim 11, lines 10-11).
Regarding Claim 15, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein determining whether the subsequent measured humidity level is indicative that the subsequent flameout risk is above the subsequent predetermined risk level comprises determining whether the subsequent measured humidity level is above the predetermined humidity threshold (Claim 11, lines 10-11).

Claims 6 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/571,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 6 and 16, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims a temperature sensor coupled to the engine, wherein the engine controller is further configured for obtaining, from the temperature sensor, an indication of a measured temperature within the engine, and wherein the flameout risk is further determined based on the measured temperature (Claim 14, lines 1-4).

Claims 7 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/571,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 7 and 17, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims a pressure sensor coupled to the engine, wherein the engine controller is further configured for obtaining, from the pressure sensor, an indication of a measured pressure within the engine, and wherein the flameout risk is further determined based on the measured pressure (Claim 15, lines 1-4).

Claims 9 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/571,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 9 and 19, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein the humidity sensor is located within a nacelle of the engine (Claim 18, lines 1-2).

Claims 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/571,396 in view of Fuelner (US 2017/0342913.
Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 does not claim wherein the humidity sensor is located within a nacelle of the engine.
Feulner teaches (Figures 1-2) a gas turbine engine (20) having a sensor (70; at locations 152a-d) comprising a flow-through device (see flow arrow B) located in a bypass duct (142) of the engine (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/571,396 to include the location of the sensor as taught by Feulner because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the bypass duct of the engine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi et al. (US 2013/0158831) in view of Gadde et al. (US 2003/0217554).
Regarding Independent Claim 1, Djelassi teaches (Figures 1-5) a system for operating an engine (see Figure 1) of an aircraft (see Paragraph 0050), the system comprising:
sensors coupled to the engine (the sensors which provide the temperatures, speeds and fuel flow rates of the engine; see Figures 2-5 and Paragraphs 0054-0058), the sensor configured for measuring parameters (see Figures 2-5 and Paragraphs 0054-0058) within the engine (see Figure 1); and
an engine controller (the electronic control unit; see Paragraph 0053) communicatively coupled to the sensors and to the engine (see Paragraph 0053);
the engine controller (the electronic control unit; see Paragraph 0053) configured for:
	operating the engine (see Figure 1) at a first fuel flow rate (a re-ignition fuel flow rate that is higher than a nominal re-ignition fuel flow rate);
obtaining, from the sensors, an indication that water or hail is being ingested within the engine (see Paragraph 0040 and 0043);
comparing the indication that water or hail is being ingested to a predetermined indication threshold (see Paragraphs 0090 and 0094-0095);
determining, when the indicators are above the predetermined indication threshold (see Paragraphs 0090, 0094-0095, and 0106-0109), that the engine is operating in an inclement weather condition (ingestion of water or hail; see Paragraphs 0095 and 0106) and that a flameout risk for the engine is above a predetermined risk level (a value greater than a value indicative of water or hail ingestion; see Paragraphs 0043-0044, 0088-0095, and 0106-0110),
determining, when the indicators are below the predetermined indication threshold (if the indicators drop below the threshold, it is indicative that the water or hail is not being ingested; see Paragraphs 0090, 0094-0095, and 0106-0109), that the engine is operating in a clement weather condition (a condition where water or hail is not being ingested; see Paragraphs 0090, 0094-0095, and 0106-0109) and that the flameout risk for the engine is below the predetermined risk level (a value less than a value that is 
in response to determining that the flameout risk is above the predetermined risk level (a value greater than a value indicative of water or hail ingestion; see Paragraphs 0043-0044, 0088-0095, and 0106-0110), continuing operating of the engine at the first fuel flow rate (a re-ignition fuel flow rate that is higher than a nominal re-ignition fuel flow rate); and
in response to determining that the flameout risk is below the predetermined risk level (a value less than a value that indicates that water or hail is not being ingested; see Paragraphs 0087-0095 and 0106-0110), operating the engine at a second fuel flow rate lower than the first fuel flow rate (Paragraph 0108-0110). 
Djelassi does not teach a humidity sensor used by the engine controller to indicate the unstable engine operation and control the fuel flow rates.
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi to include the measurement of the humidity level by the humidity sensor, as taught by Gadde, in order to adjust the flame conditions in the combustor to account for changes in the ambient air humidity to reduce the risk of unstable combustion conditions arising as a result of changes in ambient environmental conditions (see Paragraph 0012 of Gadde). 
It is further noted that a simple substitution of one known element (in this case, the indicator of combustion instability being a temperature sensor, as taught by Djelassi) for another (in this case, the indicator of combustion instability being a humidity sensor, as taught by Gadde) to obtain predictable results (in this case, to determine if the engine operation is being disturbed) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 3, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein the predetermined threshold (the threshold determined by the indicators; see Paragraphs 0088-0091) is indicative of the inclement weather condition in the vicinity of the engine (water or hail being ingested and, therefore, within the engine; see Paragraphs 0001-0004 of Djelassi and Paragraph 0036 of Applicant’s specification defining the term “vicinity”), wherein the inclement weather condition is rain or hail (see Paragraph 0003).
As discussed above, Djelassi does not teach a humidity sensor used by the engine controller to indicate the unstable engine operation and control the fuel flow rates.
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12) to provide an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12) and determine whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed above in claim 1.
Regarding Claim 4, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein the engine controller (the electronic control unit; see Paragraph 0053) is further configured for, subsequent to operating the engine at the second flow rate (Paragraph 0108-0110): 

determining whether the subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that a subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) flameout risk for the engine is above a subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) predetermined risk level (the threshold determined by the indicators; see Paragraphs 0088-0091);  and 
in response to determining that the flameout risk is above the predetermined risk level (when a change in speed or temperature indicates that water or hail is being ingested; see Paragraphs 0087-0091), operating the engine at the first fuel flow rate (the higher fuel flow rate to increase the richness of the mixture; see Paragraphs 0108-0110). 
As discussed above, Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates.
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed above in claim 1.
Regarding Claim 5, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djeslassi further teaches (Figures 1-5) wherein determining whether the subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that the subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) flameout risk for the engine is above the subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) predetermined risk level (the threshold determined by the indicators; see Paragraphs 0088-0091) comprises determining whether the subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) measured indication (Paragraphs 0054-0058) is above a predetermined threshold (Paragraphs 0090-0094 and 0100-0106). 
As discussed above, Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates.
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed above in claim 1.
Regarding Claim 6, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) a temperature sensor (to measure temperature T3; Paragraph 0021) coupled to the engine (at the inlet of the combustion chamber; Paragraph 0021), wherein the engine controller (the electronic control unit; see Paragraph 0053) is further configured for 
Regarding Claim 7, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, further comprising a pressure sensor coupled to the engine, wherein the engine controller is further configured for obtaining, from the pressure sensor, an indication of a measured pressure within the engine, and wherein the flameout risk is further determined based on the measured pressure.
As discussed above, Gadde teaches (Figures 1-2) the humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012). Gadde further teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed above in claim 1.
Regarding Independent Claim 11, Djelassi teaches (Figures 1-5) a method for operating an engine (see Figure 1) of an aircraft (see Paragraph 0050), comprising:
operating the engine (see Figure 1) at a first fuel flow rate (a re-ignition fuel flow rate that is higher than a nominal re-ignition fuel flow rate);
obtaining, from the sensors, an indication that water or hail is being ingested within the engine (see Paragraph 0040 and 0043);
comparing the indication that water or hail is being ingested to a predetermined indication threshold (see Paragraphs 0090 and 0094-0095);
determining, when the indicators are above the predetermined indication threshold (see Paragraphs 0090, 0094-0095, and 0106-0109), that the engine is operating in an inclement weather condition (ingestion of water or hail; see Paragraphs 0095 and 0106) and that a flameout 
determining, when the indicators are below the predetermined indication threshold (if the indicators drop below the threshold, it is indicative that the water or hail is not being ingested; see Paragraphs 0090, 0094-0095, and 0106-0109), that the engine is operating in a clement weather condition (a condition where water or hail is not being ingested; see Paragraphs 0090, 0094-0095, and 0106-0109) and that the flameout risk for the engine is below the predetermined risk level (a value less than a value that is indicative of water or hail ingestion; see Paragraphs 0043-0044, 0088-0095, and 0106-0110);
in response to determining that the flameout risk is above the predetermined risk level (a value greater than a value indicative of water or hail ingestion; see Paragraphs 0043-0044, 0088-0095, and 0106-0110), continuing operating of the engine at the first fuel flow rate (a re-ignition fuel flow rate that is higher than a nominal re-ignition fuel flow rate); and
in response to determining that the flameout risk is below the predetermined risk level (a value less than a value that indicates that water or hail is not being ingested; see Paragraphs 0087-0095 and 0106-0110), operating the engine at a second fuel flow rate lower than the first fuel flow rate (Paragraph 0108-0110). 
Djelassi does not teach a humidity sensor used by the engine controller to indicate the unstable engine operation and control the fuel flow rates.
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi to include the measurement of the humidity level by the humidity sensor as taught by Gadde in order to adjust the flame conditions in the combustor to account for changes in the ambient air humidity to reduce the risk of unstable combustion conditions arising as a result of changes in ambient environmental conditions (see Paragraph 0012). 
It is further noted that a simple substitution of one known element (in this case, the indicator of combustion instability being a temperature sensor, as taught by Djelassi) for another (in this case, the indicator of combustion instability being a humidity sensor, as taught by Gadde) to obtain predictable results (in this case, to determine if the engine operation is being disturbed) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 13, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein the predetermined threshold (the threshold determined by the indicators; see Paragraphs 0088-0091) is indicative of the inclement weather condition in the vicinity of the engine (water or hail being ingested and, therefore, within the engine; see Paragraphs 0001-0004 of Djelassi and Paragraph 0036 of Applicant’s specification defining the term “vicinity”), wherein the inclement weather condition is rain or hail (see Paragraph 0003).
Regarding Claim 14, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) subsequent to operating the engine at the second flow rate (Paragraph 0108-0110): 
obtaining, from the sensors, a subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) the ingestion of water or hail within the engine (see Paragraph 0040 and 0043);
determining whether the subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that a subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) flameout risk for the engine is above a subsequent (since the control is a regulation loop; see Paragraphs 
in response to determining that the flameout risk is above the predetermined risk level (when a change in speed or temperature indicates that water or hail is being ingested; see Paragraphs 0087-0091), operating the engine at the first fuel flow rate (the higher fuel flow rate to increase the richness of the mixture; see Paragraphs 0108-0110). 
As discussed above, Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates.
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed above in claim 11.
Regarding Claim 15, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djeslassi further teaches (Figures 1-5) wherein determining whether the subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that the subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) flameout risk for the engine is above the subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) predetermined risk level (a value indicative of flame-out; see Paragraphs 0043-0044 and 0088-0095) comprises determining whether the subsequent (since the control is a regulation loop; see Paragraphs 
As discussed above, Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates.
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed above in claim 11.
Regarding Claim 16, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) obtaining an indication of a measured temperature (the sensor for measuring the temperature T3; see Paragraph 0021) within the engine (see Paragraph 0021) from a temperature sensor coupled to the engine (at the inlet of the combustion chamber; Paragraph 0021), and wherein the flameout risk is further determined based on the measured temperature (the first indicator based on a drop in measured temperature; see Paragraph 0023).
Regarding Claim 17, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, further comprising obtaining an indication of a measured pressure within the engine from a pressure sensor coupled to the engine, and wherein the flameout risk is further determined based on the measured pressure.
As discussed above, Gadde teaches (Figures 1-2) the humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed above in claim 11.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi et al. (US 2013/0158831) in view of Gadde et al. (US 2003/0217554) as applied to claims 1 and 11 above, and further in view of D’Onofrio (US 5,394,689).
Regarding Claim 9, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, wherein the humidity sensor is located within a nacelle of the engine, however, Gadde teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
D’Onofrio teaches (Figures 1-3) a gas turbine engine (10) having a sensor (49) located within a nacelle (30) of the engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the location of the sensor as taught by D’Onofrio because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the nacelle of the engine.
Regarding Claim 19,
D’Onofrio teaches (Figures 1-3) a gas turbine engine (10) having a sensor (49) located within a nacelle (30) of the engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the location of the sensor as taught by D’Onofrio because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the nacelle of the engine.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi et al. (US 2013/0158831) in view of Gadde et al. (US 2003/0217554) as applied to claims 1 and 11 above, and further in view of Feulner (US 2017/0342913).
Regarding Claim 10, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach wherein the humidity sensor comprises a flow-through device located in a bypass duct of the engine.
Gadde teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
Feulner teaches (Figures 1-2) a gas turbine engine (20) having a sensor (70; at locations 152a-d) comprising a flow-through device (see flow arrow B) located in a bypass duct (142) of the engine (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the location of the sensor as taught by Feulner because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the bypass duct of the engine.
Regarding Claim 20,
Gadde teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
Feulner teaches (Figures 1-2) a gas turbine engine (20) having a sensor (70; at locations 152a-d) comprising a flow-through device (see flow arrow B) located in a bypass duct (142) of the engine (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the location of the sensor as taught by Feulner because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the bypass duct of the engine.

Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive.
Applicant argues that the values discussed in Djelassi is silent to determining, based on a humidity level obtained from a humidity sensor, that a flameout risk is above or below a risk level. In response, it is noted that the independent claims are not being rejected under 35 USC 102(a)(1) as being anticipated by Djelassi. Instead, the independent claims are being rejected under 35 USC 103 as being unpatentable over Djelassi in view of Gadde. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As discussed in the body of the rejection above, Djelassi does teach determining, when the indicators are above the predetermined indication threshold (see Paragraphs 0090, 0094-0095, and 0106-0109), that a flameout risk for the engine is above a predetermined risk level (a value greater than a value indicative of water or hail ingestion; see Paragraphs 0043-0044, 0088-0095, and 0106-0110), determining, when the indicators are below the predetermined indication threshold (if the indicators drop below the threshold, it is indicative that the water or hail is not being ingested; see Paragraphs 0090, 0094-0095, and 0106-0109), that the flameout risk for the engine is below the predetermined risk level (a value less than a value that is indicative of water or hail ingestion; see Paragraphs 0043-0044, 0088-0095, and 0106-0110). Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for 
Applicant further argues that Djelassi is silent to using a lower fuel flow rate when no ingestion is detected and a higher fuel flow rate when ingestion is detected. In response, Djelassi teaches that when ingestion is detected, the electronic control unit provides a fuel flow rate that is greater than a normal limit (see Paragraph 0108) and that in the event of water ingestion leading to the engine flaming-out, a higher re-ignition fuel flow rate setpoint may be used (see Paragraph 0109). Therefore, Applicant’s argument is refuted by the reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741